DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the cord drawn cord”.  The limiting effect of the recitation is unclear.  It is not clear whether the intent is to recite - - the cold-drawn cord - - or whether something else is intended.  Further, claim 10 recites “the second end is coupled to the second end”.  The limiting effect of the recitation is unclear.  It is not clear whether the intent is to recite - - the second end is coupled to the second earplug - - or whether something else, that remains unclear, is intended. It is not clear, in context, how the second end is to be understood to be coupled to the second end and it is not clear how or where the second earplug is to be found in the assembly.  Appropriate correction and clarification is required. Claim 16 recites “the coupling”.  It is not clear whether this is referring to both the coupling of the first end and the second end or whether only one of the couplings is necessarily in view or whether something else is intended.  The other claims are rejected as dependent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0139470) in view of Kuwabara et al. (JP 55-051864).
Regarding claims 1, 2, and 4, Ely teaches an earplug assembly/hearing device (100) comprising an earplug (110) (paragraph [0015]) and a flexible cord/tether (120) extending from a first cord end to a second cord end and the first cord end fixed to the earplug (Figure 1A), the flexible cord/tether formed of a copolymer comprising ethylene segments and vinyl acetate segments (paragraph [0033] – tether made of EVA). Ely teaches the cord/tether is made of a flexible material, that the flexible material may be a rubber (e.g. an elastic material) or an ethylene-vinyl acetate material (paragraph [0033]), but does not teach the EVA cord/tether has an elastic modulus of 10 MPa or greater as claimed.
However, Kuwabara et al. teach an EVA rope/cord/tether that is processed in such a way as to provide an elastic modulus to the material of greater than 5 kg/mm2 (greater than 49 MPa) and an elongation at break in the range of 150 to 400% (Abstract; pages 2-4 of English translation; e.g. “stretching them at least 2 times in at least 1 directions (sic) either cold or hot”, end of page 2 of the translation).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ely and Kuwabara et al. and to have utilized the EVA rope/cord/tether material of Kuwabara et al. as the EVA rope/cord material of Ely, for the purpose, as suggested by Kuwabara et al., of providing improved elastic recovery to the flexible EVA rope/cord/tether material. In the combination, the elastic modulus is within the claimed range and the elongation at break overlaps the claimed range.  Overlapping ranges are prima facie obvious.
As to claim 3, Ely teaches a second earplug fixed to the second cord end (Figure 1A; Figure 2A; paragraph [0015]).
As to claim 5, Ely teaches the flexible cord/tether may have a uniform diameter that overlaps the claimed range (paragraphs [0017]-[0023]) and exemplify a value within the claimed range (paragraph [0041]). 
As to claim 6, Ely teaches the drawing the material to form the tether having a desired cross-section (paragraph [0034]).  This is understood to disclose and suggest substantially the same structure as claimed.  Further, Kuwabara et al. teach the material is drawn in at least 1 direction either hot or cold (end of page 2 of the translation). The reason to combine the references is the same as that set forth above.
As to claim 9, Kuwabara et al. teach the vinyl acetate segments are preferably 20% by weight or less of the ethylene vinyl acetate (Abstract; page 3). This describes an overlapping range (e.g. endpoint overlap) of compositional values.  Overlapping ranges are prima facie obvious.  The reason to combine the references is the same as that set forth above.
Regarding claim 10, Ely teaches an earplug assembly/hearing device (100) comprising first and second earplugs (110) (paragraph [0015]) and a flexible cord/tether (120) extending from a first cord end to a second cord end and the first cord end fixed to the earplug (Figure 1A), the flexible cord/tether formed of a copolymer comprising ethylene segments and vinyl acetate segments (paragraph [0033] – tether made of EVA) and wherein the first end is coupled to the first earplug and the second end is couple to the second end/earplug (Figure 1A; Figure 2A). 
Ely teaches the cord/tether is made of a flexible material, that the flexible material may be a rubber (e.g. an elastic material) or an ethylene-vinyl acetate material (paragraph [0033]) and that the cord/tether may be made by drawing the material (paragraph [0034]), but does not explicitly teach the cord has an elongation to break of 250% or less.   
However, Kuwabara et al. teach an EVA rope/cord/tether that is processed in such a way as to provide an elastic modulus to the material of greater than 5 kg/mm2 (greater than 49 MPa) and an elongation at break in the range of 150 to 400% (Abstract; pages 2-4 of English translation; e.g. “stretching them at least 2 times in at least 1 directions (sic) either cold or hot”, end of page 2 of the translation).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ely and Kuwabara et al. and to have utilized the EVA rope/cord/tether material of Kuwabara et al. as the EVA rope/cord material of Ely, for the purpose, as suggested by Kuwabara et al. of providing improved elastic recovery to the EVA rope/cord/tether material. In the combination, the elongation at break overlaps the claimed range.  Overlapping ranges are prima facie obvious.
As to claims 11 and 12, Ely teaches the length of the cord/tether overlaps or is within the claimed range (paragraph [0024]).
As to claim 13, Ely teaches the earplugs comprise a stem, a sound attenuating body and the ends of the cord/tether attach to the stems of the earplugs (Figures 1A and 2A – compare the structure of Ely with Figure 1 of the instant application showing stem (100) and sound attenuating body (120)).
As to claim 17, Ely teaches the cord/tether comprises an extruded material (paragraphs [0033] and [0034]).

Claims 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0139470) in view of Kuwabara et al. (JP 55-051864), as applied to claims 1-6, 9-13 and 17 above, and further in view of Falco (US 5,668,354).
As to claims 7, 15 and 16, the combination teaches the earplug assembly set forth above.  Ely does not teach the cord is thermally bonded to the earplug as claimed.  However, Falco teaches an analogous earplug assembly wherein the attachment member (20)/cord/tether is secured to the earplug (15) or to an earplug stem (25) by a thermal weld (Figure 1; Figure 3; col. 3, lines 32-38).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ely and Falco and to have thermally bonded the cord/tether to the earplug/earplug stem of Ely, as suggested by Falco, for the purpose, as suggested by the references of securely attaching the cord/tether to the earplug/earplug stem to produce an earplug assembly having a strength and structure suitable for its intended use. Ely generally discloses attaching the components and Falco provides a specific manner in which to do so that one having ordinary skill in the art would have looked to in order to effectively attach the components.    

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0139470) in view of Kuwabara et al. (JP 55-051864), as applied to claims 1-6, 9-13 and 17 above, and further in view of Endle et al. (US 2014/0014121).
As to claims 8 and 14, the combination teaches the earplug assembly above.  Ely does not teach attaching the cord to a portion of the earplug made of polypropylene or that the stem comprises a thermoplastic material.  However, Endle et al. teach an analogous earplug assembly wherein a cord may be attached to a portion of an earplug made of polypropylene and wherein the stem comprises a thermoplastic material (paragraph [0011], [0024]-[0032]; Figures 1 and 2 (110) (122) (120)).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ely and Endle et al. and to have attached the cord to a portion of the earplug made of polypropylene and to utilize a stem that comprises a thermoplastic material in the earplug assembly of Ely, as suggested by Endle et al., for the purpose, as suggested by Endle et al. of providing an earplug construction that facilitates effective, comfortable, and safe insertion into the ear (paragraphs [0023]-[0026]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742